 Case 21-03006-sgj Doc 30 Filed 06/09/21        Entered 06/09/21 17:36:46       Page 1 of 25



Jason M. Rudd
Texas State Bar No. 24028786
jason.rudd@wickphillips.com
Lauren K. Drawhorn
Texas State Bar No. 24074528
lauren.drawhorn@wickphillips.com
WICK PHILLIPS GOULD & MARTIN, LLP
3131 McKinney Avenue, Suite 500
Dallas, Texas 75204
Telephone: (214) 692-6200
Fax: (214) 692-6255

COUNSEL FOR HIGHLAND CAPITAL
MANAGEMENT SERVICES, INC.

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION
 In re:                                         §
                                                §
 HIGHLAND CAPITAL MANAGEMENT,                   §            Chapter 11
 L.P.                                           §
                                                §            Case No.: 19-34054-sgj11
           Debtor.                              §
                                                §
 HIGHLAND CAPITAL MANAGEMENT,                   §
 L.P.                                           §
                                                §
           Plaintiff,                           §
                                                §
 vs.                                            §            Adv. Pro. No. 21-03006-sgj
                                                §
 HIGHLAND CAPITAL MANAGEMENT                    §
 SERVICES, INC.,                                §
                                                §
           Defendant.                           §

           HIGHLAND CAPITAL MANAGEMENT SERVICES INC.’S
   REPLY IN SUPPORT OF MOTION FOR LEAVE TO FILE AMENDED ANSWER


          Defendant Highland Capital Management Services, Inc. (“HCMS” or “Defendant”) files

this Reply (“Reply”) in Support of Motion for Leave to File Amended Answer and Brief in Support

(“Motion for Leave to Amend”) [Docket No. 15] and respectfully states as follows:




DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE FOR FILE AMENDED ANSWER                PAGE 1
    Case 21-03006-sgj Doc 30 Filed 06/09/21                Entered 06/09/21 17:36:46              Page 2 of 25




                                                    I. REPLY

A.       Defendant’s proposed amendments are not futile.

         1.      Plaintiff alleges Defendant failed to adequately plead its proposed affirmative

defenses because they do not provide Plaintiff with fair notice of the defense that is being

advanced. See Debtor’s Opposition to Motion for Leave to File Amended Answer

(“Opposition”), ¶ 46. In the Northern District of Texas, the pleading standards in Twombly and

Iqbal do not apply to affirmative defenses. Klein v. Federal Ins. Co., Civ. Action Nos. 7:03-CV-

102-D, 7:09-CV-094-D, 2014 WL 4476556, *5 (N.D. Tex. Sept. 11, 2014). Instead, the court

applies the “fair notice” pleading standard for affirmative defenses, which requires “enough

factual particularity to give the plaintiff ‘fair notice’ of the nature of the affirmative defense and

prevent unfair surprise.” Id. In some instances, such as with contract-specific defenses, merely

pleading the name of the affirmative defense may be sufficient. Klein, 2014 WL 4476556 at *5;

Mary Kay Inc. v. Dunkap, 2012 WL 2358082, *9 (N.D. Tex. June 21, 2012) (finding that failure

of consideration and illegality are contract-specific defenses and, as such, the simple assertion of

the name of the defense gives fair notice of the defense).

         2.      Here, Defendant properly pleaded its two proposed defenses of ambiguity and

condition subsequent such as to give Plaintiff fair notice of such defenses. As Plaintiff makes

clear in its Opposition, the proposed affirmative defenses are similar to those asserted in the

Dondero Proceeding and Plaintiff is both aware of the bases for and conducted fact discovery on

such affirmative defenses. See Opposition, n.4, 6. Nonetheless, to the extent the Court believes

Defendant has not provided sufficient factual particularity of its proposed affirmative defenses,

Defendant provides additional detail as follows. With respect to Defendant’s ambiguity defense,

Defendant asserts the entire Note is ambiguous, not a particular provision. 1 With respect to


1
   For example, each of the Notes refers to the existence of possible “now existing” or “hereinafter arising” related
agreements that are not specified. That is exactly what exists here and makes the Notes ambiguous on their face


DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE FOR FILE AMENDED ANSWER                                     PAGE 2
    Case 21-03006-sgj Doc 30 Filed 06/09/21                   Entered 06/09/21 17:36:46               Page 3 of 25




Defendant’s condition subsequent defense, Defendant asserts that sometime between December

2018 and February 2019, a majority of the Class A shareholders of HCMLP agreed with Mr.

Dondero (acting for HCMS) that HCMLP would forgive the Notes at issue if certain portfolio

companies were sold for greater than cost or on a basis outside of Mr. Dondero’s control. This

forgiveness would be in lieu of additional compensation to Mr. Dondero, as he viewed funding

additional businesses across the Highland Capital Management complex to be compensatory.

Until such time as the condition subsequent occurred, the maker could and would make payments

of interest on the Demand Notes and installment payments on the Term Note. 2

         3.       Plaintiff next argues the proposed affirmative defenses are futile because they lack

merit. See Opposition, Section B(1)(ii). However, Plaintiffs then attempt to argue under a Rule

56 summary judgment standard, instead of a motion for leave to amend standard. Id. The Northern

District of Texas has refused to address the issue of futility in a motion for leave to amend context

and instead does so in the context of a Rule 12(b)(6) or Rule 56 motion, “where the procedural

safeguards are surer.” Garcia v. Zale Corp., 2006 WL 298156, *1 (N.D. Tex. Feb. 1, 2006)

(Fitzwater, J.) (“…the court’s almost unvarying practice when futility is raised is to address the

merits of the claim or defense in the context of a Rule 12(b)(6) or Rule 56 motion.”); see, also,

Dennis v. U.S., Civ. Action No. 3:16-CV-3148-G, 2017 WL 11496799, *2 (N.D. Tex. Nov. 15,

2017) (“With respect to the plaintiff’s argument on the futility of the proposed amendment, the

court resists the urge to look ahead to the merits of the defendant’s affirmative defense.”); see also,


because the potential hereinafter arising agreement is not specified. In addition, exhibits 3 and 4 to the Complaint, are
Promissory Notes purportedly made by HCMS; however, such Notes are signed by Frank Waterhouse, without an
indication of corporate capacity. See Complaint, Exs. 3, 4.
2
    In addition, there is evidence to support this affirmative defense and Defendant expects more evidence will come
forward during the remainder of discovery. See, Opposition, n.6; see also, Global Notes and Statement of Limitations,
Methods, and Disclaimers Regarding Debtor’s Amended Schedules of Assets and Liabilities, p. 3 “Intercompany
Claims” [Docket No. 1082-1], Global Notes and Statement of Limitations, methods, and Disclaimer Regarding
Debtor’s Schedules of Assets and Liabilities and Statement of Financial Affairs, p. 3 “Intercompany Claims” [Docket
No. 247-1] (noting at least some loans to affiliates or related entities “may not result in allowed or enforceable
claims.”).


DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE FOR FILE AMENDED ANSWER                                         PAGE 3
 Case 21-03006-sgj Doc 30 Filed 06/09/21           Entered 06/09/21 17:36:46         Page 4 of 25




Don Stevenson Design, Inc. v. Randy Herrera Designer, LLC, No. 5:16-CV-1130, 2017 WL

10581124, *1 (W.D. Tex. Sept. 8, 2017) (“Finally, Defendants’ Motion for Leave is not futile

because additional evidence substantiating the statute of limitations defense may come forward

during the remainder of discovery.”). This Court should do the same and, to the extent Plaintiff

contends that Defendant’s proposed affirmative defenses should be dismissed as a matter of law,

Plaintiff can move for summary judgment on those defenses.

       4.      However, even if the Court does consider futility in the context of Defendant’s

Motion for Leave, the standard is not that under Rule 56 but instead, the pleading standard under

Rule 12(f). See, Southpoint Condo. Ass’n Inc. v. Lexington Ins. Co., Case No. 19-cv-61365, 2020

WL 639400, *6 (S.D. Fla. Feb. 11, 2020) (amendments to defenses are futile “where they would

necessarily fail or are so lacking in merit on their face.”); Klein, 2014 WL 4476556 at *5 (“The

court may strike from a pleading an insufficient defense…in striking a defense as insufficient, the

defense must be insufficient as a matter of law.”) (citing Rule 12(f)). Defendant’s proposed

affirmative defenses are not lacking merit on their face or such that they will necessarily fail. As

discussed above, the notes as a whole are ambiguous and there is evidence to support Defendant’s

condition subsequent defense. Although Plaintiff may claim such evidence is not credible, its

Opposition is not the proper procedural vehicle to challenge such evidence or the merits of such

defense.

       5.      Plaintiff’s last futility argument states Defendant partially performed under the

Notes – however, such statements are misleading. Any performance that was made under the

Notes is consistent with the condition subsequent defense, as noted above. Thus, Defendant’s

alleged partial performance has no impact on the merits of Defendant’s condition subsequent

defense. Defendant’s proposed affirmative defenses are not futile, and the Court should grant

Defendant’s Motion for Leave to Amend.



DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE FOR FILE AMENDED ANSWER                      PAGE 4
    Case 21-03006-sgj Doc 30 Filed 06/09/21                  Entered 06/09/21 17:36:46               Page 5 of 25




B.       Allowing the proposed amendments will not prejudice Plaintiff.

         6.       Plaintiff next argues that allowing the proposed amendments would prejudice

Plaintiff because it may need to conduct additional discovery and delay proceedings and the trial

on the merits. However, courts often find there is no prejudice where the defendant is amenable to

re-opening discovery and when there is sufficient time before trial. See Balderas v. Valdez, Civ.

Action No. 3:16-CV-2652-D, 2018 WL 902333, *3 (N.D. Tex. Feb. 15, 2018) (finding no

prejudice where the plaintiff deposed certain employees after being notified that defendants were

seeking to amend and, accordingly had the opportunity to depose those witnesses, defendant was

amendable to re-opening discovery and staying related summary judgment deadlines); Dennis,

2017 WL 11496799 at *2 (finding no prejudice because “this is not a case where the defendant

hopes to spring a new affirmative defense on the eve of trial…,” “plaintiff was already made

aware of the possibility that defendant might raise this defense,” and “the parties are still in the

discovery phase of the litigation….”); Allen v. Target Corp., Civ. No. M-07-124, 2007 WL

9735894, *2 (S.D. Tex. Nov. 29, 2007).

         7.       Similarly, here, Plaintiff will not be prejudiced by the proposed amendments.

Defendant is not springing a new affirmative defense on the eve of trial, as trial is not for another

four months (assuming such dates are not continued as a result of the pending Motion to

Withdraw the Reference and Motion to Stay). 3 The parties are still in the discovery phase,

Plaintiff has not yet taken any depositions in this case, and Plaintiff can include questions on

Defendant’s proposed affirmative defenses in any such depositions. In fact, as Plaintiff



3
   Further, the deadline for dispositive motions and trial may ultimately be continued irrespective of whether
Defendants amends its answer due to the pending Motion to Withdraw the Reference and Motion to Stay Pending
Resolution of the Motion to Withdraw the Reference. [Dkt. Nos. 19, 20, 23]. Plaintiff stated it was unopposed to the
Motion to Withdraw the Reference subject to the Bankruptcy Court including in its report and recommendation that
the Bankruptcy Court continue to resolve pre-trial matters, including dispositive motions. [Dkt. No. 19]. The
Bankruptcy Court previously indicated that, out of deference to the District Court, it typically refrains from ruling on
any motions in case the District Court wants to pull everything up.


DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE FOR FILE AMENDED ANSWER                                        PAGE 5
 Case 21-03006-sgj Doc 30 Filed 06/09/21           Entered 06/09/21 17:36:46         Page 6 of 25




acknowledges in the Opposition, Plaintiff has already conducted discovery on these affirmative

defenses in the Dondero Proceeding. In addition, Defendant is amendable to extending the

discovery period and, because the deadline to file dispositive motions is not until August 16, 2021

and trial docket call is not until October 4, 2021, the Court could extend discovery without

continuing any other deadlines in the Scheduling Order. See Scheduling Order [Dkt. No. 9].

       8.        Regardless, delaying a proceeding for a matter of months by seeking to assert an

affirmative defense does not constitute a “substantial reason” for denying leave to amend. As

such, allowing Defendant’s proposed amendment will not result in prejudice to Plaintiff and the

Court should grant the Motion for Leave.

C.     Defendant’s Motion for Leave to Amend was not made in bad faith.

       9.        Lastly, Plaintiff alleges Defendant’s Motion for Leave to Amend was made in bad

faith but provides no support for such assertion other than the fact that Defendant asserts similar

defenses to those Dondero asserts in the Dondero Proceeding. See Opposition, B(3). Bad faith

exists where a movant attempt to present a new theory after the first theory failed. See Sabre, Inc.

v. Lyn-Lea Travel Corp., No. Civ. A. 3:96-CV-2068R, 2003 WL 21339291, *6 (N.D. Tex.

June 5, 2003). There is no basis for the assertion that seeking to amend to add an affirmative

defense that is being asserting in a substantially similar proceeding constitutes bad faith. Instead,

as Defendant stated in its Motion for Leave to Amend, in connection with discovery and its

continued investigation of its defenses, including discussions with persons with knowledge, such

as Mr. Dondero, Defendant became aware of the subsequent agreement forming the basis of its

condition subsequent defense and the ambiguity in the Notes, including the signatory issues. See

Sauter Declaration, attached hereto as Exhibit A. Defendant brings its Motion for Leave to Amend

in good faith.




DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE FOR FILE AMENDED ANSWER                      PAGE 6
 Case 21-03006-sgj Doc 30 Filed 06/09/21           Entered 06/09/21 17:36:46         Page 7 of 25




        10.    There is no substantial reason to deny Defendant’s request, Defendant’s additional

affirmative defenses could be waived if not allowed, and Plaintiff is free to challenge any of

Defendant’s affirmative defenses under Rule 56. Leave to amend should be freely granted and the

Court should grant Defendant’s Motion for Leave to Amend here.

                                       II. CONCLUSION

        For these reasons, Defendant respectfully requests the Court (i) grant the Motion for Leave

to Amend Answer; (ii) deem Defendant’s First Amended Answer filed as of the date of the order

granting this Motion; and (iii) grant Defendant such other relief at law or in equity to which it may

be entitled.

                                              Respectfully submitted,

                                              /s/ Lauren K. Drawhorn
                                              Jason M. Rudd
                                              Texas Bar No. 24028786
                                              Lauren K. Drawhorn
                                              Texas Bar No. 24074528
                                              WICK PHILLIPS GOULD & MARTIN, LLP
                                              3131 McKinney Avenue, Suite 500
                                              Dallas, Texas 75204
                                              Telephone: (214) 692-6200
                                              Fax: (214) 692-6255
                                              Email: jason.rudd@wickphillips.com
                                                      lauren.drawhorn@wickphillips.com

                                              COUNSEL FOR HIGHLAND CAPITAL MANAGEMENT
                                              SERVICES, INC.




DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE FOR FILE AMENDED ANSWER                      PAGE 7
Case 21-03006-sgj Doc 30 Filed 06/09/21           Entered 06/09/21 17:36:46        Page 8 of 25




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 9, 2021, a true and correct copy of the foregoing pleading was
served via the Court’s CM/ECF system upon counsel for the Plaintiff and all other parties
requesting or consenting to such service in this adversary case.

 Jeffrey N. Pomerantz                              Melissa S. Hayward
 jpomerantz@pszjlaw.com                            MHayward@HaywardFirm.com
 John A. Morris                                    Zachery Z. Annable
 jmorris@pszjlaw.com                               ZAnnable@HaywardFirm.com
 Gregory V. Demo                                   HAYWARD PLLC
 gdemo@pszjlaw.com                                 10501 N. Central Expy, Ste. 106
 Hayley R. Winograd                                Dallas, Texas 75231
 hwinograd@pszjlaw.com                             Fax: (972) 755-7110
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, California 90067
 Facsimile: (310) 201-0760
Counsel for Highland Capital Management, L.P.

                                             /s/ Lauren K. Drawhorn
                                                 Lauren K. Drawhorn




DEFENDANT’S REPLY IN SUPPORT OF MOTION FOR LEAVE FOR FILE AMENDED ANSWER                    PAGE 8
Case 21-03006-sgj Doc 30 Filed 06/09/21   Entered 06/09/21 17:36:46   Page 9 of 25




                         EXHIBIT A
Case 21-03006-sgj Doc 30 Filed 06/09/21   Entered 06/09/21 17:36:46   Page 10 of 25
Case 21-03006-sgj Doc 30 Filed 06/09/21   Entered 06/09/21 17:36:46   Page 11 of 25
Case 21-03006-sgj Doc 30 Filed 06/09/21   Entered 06/09/21 17:36:46   Page 12 of 25
Case 21-03006-sgj Doc 30 Filed 06/09/21   Entered 06/09/21 17:36:46   Page 13 of 25
Case 21-03006-sgj Doc 30 Filed 06/09/21   Entered 06/09/21 17:36:46   Page 14 of 25
Case 21-03006-sgj Doc 30 Filed 06/09/21   Entered 06/09/21 17:36:46   Page 15 of 25
Case 21-03006-sgj Doc 30 Filed 06/09/21   Entered 06/09/21 17:36:46   Page 16 of 25




                         EXHIBIT 2
         Case 21-03006-sgj Doc 30 Filed 06/09/21                 Entered 06/09/21 17:36:46        Page 17 of 25


Rukavina, Davor

From:                              James Seery <jpseeryjr@gmail.com>
Sent:                              Thursday, September 17, 2020 4:17 PM
To:                                DC Sauter
Cc:                                Gregory V. Demo
Subject:                           Re: Acis Settlement


DC

I believe your concerns regarding the release are misplaced as it does not bind entities that HCMLP does not
control. Greg can walk you through the language, but I do not believe it requires adjustment nor does it create any
liability. To the contrary, it reduces liability.

With regard to the HCMLP employee prohibitions, no employee whether legal or non‐legal can work on any matter that
is inimical to the interests of HCMLP. I ,as CEO, and the Independent Board will make the determination as to whether
an action violates the prohibition, and a breach of the prohibition will lead to termination for cause. I believe that most
of the employees have been informed of this requirement and are following the directive.

With regard to transactional matters, HCMLP employees will continue to work with you on those issues that do not run
afoul of the prohibition above. If there is a particular matter where you are taking a potentially adversarial action vis a
vis HCMLP, please let me know what it is. We can then consider whether a customized operating protocol for that issue
is needed or whether you will simply be on your own. I will make the determination with the advice of counsel. We do
not believe the Texas rules of professional responsibility apply in this situation.

Please let me know what matter you are considering with respect to the immediately preceding paragraph, and we will
consider how to best address your concerns.

Best. Jim

Jim Seery
631‐804‐2049
jpseeryjr@gmail.com




From: DC Sauter <DSauter@NexPointadvisors.com>
Date: Thursday, September 17, 2020 at 4:56 PM
To: Jim Seery <jpseeryjr@gmail.com>
Cc: Greg Demo <GDemo@pszjlaw.com>
Subject: RE: Acis Settlement

Jim/Greg, follow up on my email below. I have a few items that have been placed on my plate, and I really need to
understand who I can speak with and the extent to which they are permitted to share information with me.


D.C. S AU T E R




                                                             1
           Case 21-03006-sgj Doc 30 Filed 06/09/21                Entered 06/09/21 17:36:46        Page 18 of 25
O: 972.628.4117 | C: 469.877.6440



From: DC Sauter
Sent: Tuesday, September 15, 2020 8:55 AM
To: 'James Seery' <jpseeryjr@gmail.com>
Cc: Gregory V. Demo <GDemo@pszjlaw.com>
Subject: RE: Acis Settlement

My apologies for copying Isaac. I was under the mistaken impression that he would have assisted in the settlement.

In my view, the requested clarification is beneficial to Strand, HCMLP, and the other “HCMLP Entities.” The documents
purport to release ACIS from claims on behalf of, among others, any entity that is “managed” by HCMLP and “respective
current advisors, trustees, directors, officers, managers, members, partners, current or former employees, beneficiaries,
shareholders, agents, participants, subsidiaries, parents, affiliates, successors, designees, and assigns” of any “HCMLP
Entity.” Those “HCMLP Entities” lack the authority to bind a whole host of parties in that laundry list, which could result
in claims against HCMLP, Strand, and the other “HCMLP Entities” by both the “ACIS Released Parties,” who will claim
they didn’t receive the benefit of the bargain, and the parties on whose behalf the “HCMLP Parties” purported to release
claims who didn’t consent to the release.

Additionally, I’d like to visit with you all regarding the board’s position that prohibits certain HCMLP personnel from
working on certain matters.

First, I am unclear whether the prohibition applies to only HCMLP legal personnel or whether it applies to all HCMLP
employees. Please clarify.

Second, as you may know, virtually all of these matters are falling into my lap, and in most cases I lack any knowledge
about them. It would help me tremendously if current HCMLP employees, and particularly the legal personnel, could
provide me with transactional background to assist in the transition of the matter. While I understand the board’s
concern with Judge Jernigan’s order, I don’t believe that the Texas Disciplinary Rules of Professional Conduct mandate or
even permit an attorney licensed in the State of Texas to refuse to cooperate with a former client in the transfer of a
matter to a new attorney. Rule 1.15(d) states that “[u]pon termination of representation, a lawyer shall take steps to
the extent reasonably practicable to protect a client's interests, such as giving reasonable notice to the client, allowing
time for employment of other counsel, surrendering papers and property to which the client is entitled and refunding
any advance payments of fee that has not been earned.” The comments to that rule provide additional clarity: “In every
instance of withdrawal and even if the lawyer has been unfairly discharged by the client, a lawyer must take all
reasonable steps to mitigate the consequences to the client.” T.D.R.P.C. Rule 1.15, comment 9. Proper steps may
include providing information to new counsel or even continuing to represent the client for a limited time to meet
impending deadlines. Microsoft Corp. v. Commonwealth Sci. & Indus. Research Org., 2007 U.S. Dist. LEXIS 91550 *23‐24
fn. 11 (E.D. Tex. Dec. 13, 2007). Even if the board insists that the HCMLP legal personnel cannot continue to represent
others in non‐HCMLP matters or matters adverse to HCMLP (irrespective of any conflict of interest analysis of whether
those attorneys may continue to represent HCMLP in those matters), the ethical rules require that the attorneys provide
assistance in transferring those matters to me or others.

Finally, I routinely handle, and am routinely asked to handle, legal matters that relate to real estate for entities owned or
controlled by HCMLP (Park West, the Arizona assets, the Maple Ave. property, to name a few). I am not an HCMLP
employee, and it’s my understanding that NexPoint Advisors, L.P. is not compensated for the time I spend on HCMLP
matters. I’m not suggesting that this arrangement should change, but it feels from my perspective that the board’s
position is only working in one direction. In other words, if I understand the board’s position correctly, I can work on
both NexPoint and HCMLP matters, but the HCMLP legal employees may only work on HCMLP‐related matters. It has
also put a significant amount of additional work on my plate. I would like to understand two things. First, what is the
scope of my authority in these matters, and what is the proper protocol vis‐à‐vis you, DSI, and the board? I have tried to
take the conservative approach in keeping you all informed and asking for consent or approval where I thoughts it

                                                              2
           Case 21-03006-sgj Doc 30 Filed 06/09/21                                   Entered 06/09/21 17:36:46   Page 19 of 25

appropriate. I assume this is how you’d like to continue to handle things, but I would like confirmation of that. Second, I
have heard that you all were working to transfer a couple of the legal personnel (perhaps Thedford and Post) to HCMFA
so they could assist with the work load (particularly in the areas where I don’t have a significant amount of
experience). I’d like to know where that stands and when relief can be expected.

I’m available most of today and tomorrow to discuss.


D.C. S AU T E R




O: 972.628.4117 | C: 469.877.6440



From: James Seery <jpseeryjr@gmail.com>
Sent: Tuesday, September 15, 2020 7:01 AM
To: DC Sauter <DSauter@NexPointadvisors.com>
Cc: Gregory V. Demo <GDemo@pszjlaw.com>; Isaac Leventon <ILeventon@HighlandCapital.com>
Subject: Re: Acis Settlement

DC. We will discuss and revert to you. Neither Isaac nor anyone else at HCMLP is permitted to work on any issues
related to the settlement and release other than as directed by me.

Thanks

Sent from my iPad


           On Sep 14, 2020, at 7:08 PM, DC Sauter <DSauter@nexpointadvisors.com> wrote:


           Greg,

           I’ve been asked to review the attached release on behalf of HCMFA and the closed‐end funds. I’m
           concerned that the language below creates an ambiguity as to whether the closed‐end funds and
           HCMFA have released claims against the ACIS parties:

                1.          The release by Strand, which also serves as the general partner of HCMFA; and
                2.          The release by each “HCMLP Entity” of its “respective current advisors, trustees, directors,
                            officers, managers, members, partners, current or former employees, beneficiaries,
                            shareholders, agents, participants, subsidiaries, parents, affiliates, successors, designees,
                            and assigns.”

           We would like the final sentence in paragraph 1.a. of the Release to be revised to specifically identify
           HCMFA and the closed‐end funds as parties not covered by the release. Please let me know if you’d like
           to discuss in more detail.


           D.C. S AU T E R | G E N E R A L C O U N S E L , R E A L E S T A T E

           <image001.jpg>
           300 Crescent Court | Suite 700 | Dallas, Texas 75201
           O: 972.628.4117 | C: 469.877.6440 | F: 972.628.4147
           dsauter@nexpointadvisors.com | www.NexPointGroup.com

                                                                                 3
Case 21-03006-sgj Doc 30 Filed 06/09/21   Entered 06/09/21 17:36:46   Page 20 of 25




                         EXHIBIT 3
     Case 21-03006-sgj Doc 30 Filed 06/09/21 Entered 06/09/21 17:36:46 Page 21 of 25
      Case 20-03190-sgj Doc 59 Filed 01/12/21 Entered 01/12/21 07:46:55 Page 1 of 5
                                                        Docket #0059 Date Filed: 1/12/2021




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 11, 2021
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION
                                                                  §
     In re:
                                                                  §   Chapter 11
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                      Debtor.                     §
                                                                  §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  §   Adversary Proceeding No.
                                      Plaintiff,
                                                                  §
                                                                  §   No. 20-03190-sgj
     vs.
                                                                  §
                                                                  §
     JAMES D. DONDERO,
                                                                  §
                                                                  §
                                      Defendant.

           ORDER GRANTING DEBTOR’S MOTION FOR A PRELIMINARY INJUNCTION
                             AGAINST JAMES DONDERO

              This matter having come before the Court on Plaintiff Highland Capital Management,

     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



     DOCS_NY:41944.3 36027/002                                              ¨1¤}HV5!,                  "P«
                                                                                1934054210112000000000002
Case
 Case21-03006-sgj
      20-03190-sgjDoc
                   Doc30
                       59Filed
                          Filed06/09/21
                                01/12/21 Entered
                                          Entered06/09/21
                                                  01/12/2117:36:46
                                                           07:46:55 Page
                                                                     Page22
                                                                          2 of 5
                                                                               25




L.P.’s Emergency Motion for a Temporary Restraining Order and Preliminary Injunction

against Mr. James Dondero [Adv. Pro. Docket No. 2] (the “Motion”), filed by Highland Capital

Management, L.P., the debtor and debtor-in-possession (the “Debtor”) in the above-captioned

chapter 11 case (the “Bankruptcy Case”), and the plaintiff in the above-captioned adversary

proceeding (the “Adversary Proceeding”); and this Court having considered (a) the Motion, (b)

Plaintiff Highland Capital Management, L.P.’s Verified Original Complaint for Injunctive Relief

[Adv. Pro. Docket No. 1] (the “Complaint”), (c) the arguments and law cited in the Debtor’s

Amended Memorandum of Law in Support of its Motion for a Temporary Restraining Order and

Preliminary Injunction against Mr. James Dondero [Adv. Pro. Docket No. 3] (the

“Memorandum of Law,” and together with the Motion and Complaint, the “Debtor’s Papers”),

(d) James Dondero’s Response in Opposition to Debtor’s Motion for a Preliminary Injunction

[Adv. Pro. Docket No. 52] (the “Opposition”) filed by James Dondero, (e) the testimonial and

documentary evidence admitted into evidence during the hearing held on January 8, 2021 (the

“Hearing”), including assessing the credibility of Mr. James Dondero, (f) the arguments made

during the Hearing, and (g) all prior proceedings relating to the Motion, including the December

10, 2020 hearing on the Debtor’s Motion for a Temporary Restraining Order and Preliminary

Injunction against James Dondero [Adv. Pro. Docket No. 6] (the “TRO Hearing”); and this

Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court

having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

having found that venue of this proceeding and the Motion in this District is proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that injunctive relief is warranted

under sections 105(a) and 362(a) of the Bankruptcy Code and that the relief requested in the

Motion is in the best interests of the Debtor’s estate, its creditors, and other parties-in-interest;



                                                 2
DOCS_NY:41944.3 36027/002
Case
 Case21-03006-sgj
      20-03190-sgjDoc
                   Doc30
                       59Filed
                          Filed06/09/21
                                01/12/21 Entered
                                          Entered06/09/21
                                                  01/12/2117:36:46
                                                           07:46:55 Page
                                                                     Page23
                                                                          3 of 5
                                                                               25




and this Court having found that the Debtor’s notice of the Motion and opportunity for a hearing

on the Motion were appropriate and that no other notice need be provided; and this Court having

determined that the legal and factual bases set forth in the Debtor’s Papers, and the evidence

submitted in support thereof, establish good cause for the relief granted herein, and that (1) such

relief is necessary to avoid immediate and irreparable harm to the Debtor’s estate and

reorganization process; (2) the Debtor is likely to succeed on the merits of its underlying claim

for injunctive relief; (3) the balance of the equities tip in the Debtor’s favor; and (4) such relief

serves the public interest; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor and for the reasons set forth in the record on

this Motion, it is HEREBY ORDERED THAT:

        1.       The Motion is GRANTED as set forth herein.

        2.       James Dondero is preliminarily enjoined and restrained from (a) communicating

(whether orally, in writing, or otherwise), directly or indirectly, with any Board member unless

Mr. Dondero’s counsel and counsel for the Debtor are included in any such communication; (b)

making any express or implied threats of any nature against the Debtor or any of its directors,

officers, employees, professionals, or agents, in whatever capacity they are acting; (c)

communicating with any of the Debtor’s employees, except as it specifically relates to shared

services currently provided to affiliates owned or controlled by Mr. Dondero; (d) interfering with

or otherwise impeding, directly or indirectly, the Debtor’s business, including but not limited to

the Debtor’s decisions concerning its operations, management, treatment of claims, disposition

of assets owned, controlled or managed by the Debtor, and the pursuit of the Plan or any




                                                 3
DOCS_NY:41944.3 36027/002
Case
 Case21-03006-sgj
      20-03190-sgjDoc
                   Doc30
                       59Filed
                          Filed06/09/21
                                01/12/21 Entered
                                          Entered06/09/21
                                                  01/12/2117:36:46
                                                           07:46:55 Page
                                                                     Page24
                                                                          4 of 5
                                                                               25




alternative to the Plan; and (e) otherwise violating section 362(a) of the Bankruptcy Code

(collectively, the “Prohibited Conduct”). 2

        3.       James Dondero is further preliminarily enjoined and restrained from causing,

encouraging, or conspiring with (a) any entity owned or controlled by him, and/or (b) any person

or entity acting with him or on his behalf, to, directly or indirectly, engage in any Prohibited

Conduct.

        4.       James Dondero is further preliminarily enjoined and restrained from

communicating (in person, telephonically, by e-mail, text message or otherwise) with Scott

Ellington and/or Isaac Leventon, unless otherwise ordered by the Court.

        5.       James Dondero is further preliminarily enjoined and restrained from physically

entering, or virtually entering through the Debtor’s computer, email, or information systems, the

Debtor’s offices located at Crescent Court in Dallas, Texas, or any other offices or facilities

owned or leased by the Debtor, regardless of any agreements, subleases, or otherwise, held by

the Debtor’s affiliates or entities owned or controlled by Mr. Dondero, without the prior written

permission of Debtor’s counsel made to Mr. Dondero’s counsel. If Mr. Dondero enters the

Debtor’s office or other facilities or systems without such permission, such entrance will

constitute trespass.

        6.       James Dondero is ordered to attend all future hearings in this Bankruptcy Case by

Webex (or whatever other video platform is utilized by the Court), unless otherwise ordered by

the Court.

        7.       This Order shall remain in effect until the date that any plan of reorganization or

liquidation resolving the Debtor’s case becomes effective, unless otherwise ordered by the Court.

2
  For the avoidance of doubt, this Order does not enjoin or restrain Mr. Dondero from (1) seeking judicial relief
upon proper notice or from objecting to any motion filed in this Bankruptcy Case, or (2) communicating with the
committee of unsecured creditors (the “UCC”) and its professionals regarding a pot plan.

                                                       4
DOCS_NY:41944.3 36027/002
Case
 Case21-03006-sgj
      20-03190-sgjDoc
                   Doc30
                       59Filed
                          Filed06/09/21
                                01/12/21 Entered
                                          Entered06/09/21
                                                  01/12/2117:36:46
                                                           07:46:55 Page
                                                                     Page25
                                                                          5 of 5
                                                                               25




        8.       All objections to the Motion are overruled in their entirety.

        9.       The Court shall retain exclusive jurisdiction with respect to all matters arising

from or relating to the implementation, interpretation, and enforcement of this Order.


                                     ### END OF ORDER ###




                                                   5
DOCS_NY:41944.3 36027/002
